Title: From George Washington to Henry Emanuel Lutterloh, 7 September 1781
From: Washington, George
To: Lutterloh, Henry Emanuel


                  
                     
                        
                  MemorandumSir 7 September 1781
                  To avoid the Delay of Ferriage, the Teams & Horses of the Army will proceed from hence to the Bald Friars Ford on Susquehannah, from thence to—Bush—to—Baltimore to—Elk Ridge Landg—to—Bladensburg to—George Town, from thence to—Falls of Rappahanoc—avoidg Accoquan Ferry to—Caroline Court House to—New Castle—to—Williamsburg—On this Rout you will proceed—& make the Necessary Preparation of Forrage at the several Stages—not preeceeding the Army at too great Distance—I have already wrote to the States of Maryland & Virginia on the Subject of Forrage—& have a promising Prospect from their Assurance, that you will be fully supplied in Time at the several Places where it will be wanted—but if unhappily this Recourse should fail—you are required, however disagreeable the Measure, to use the Power which the Army will afford, to procure the necessary Supplies, in such Manner however as may be least distressing to the Inhabitants—The Occasion is great—our Circumstances are pressing—at any Rate the March must not be retarded for Want of any Supplies within your Department.  Given at Head Quarters Head of Elk this 7th Septembr 1781. 
                   
                     G.W.
                  
               